DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 3, 2020, November 3, 2020, November 19, 2020 and December 3, 2020 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 7-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beller et al. (U.S. Publication No. 2020/0311563 A1, hereinafter referred to as “Beller”) in view of McCawley et al. (U.S. Publication No. 2020/0242494 A1, hereinafter referred to as “McCawley”).
Regarding claim 1, Beller discloses a system for expanding a multi-relational data structure tunable for generating a non-linear dataset from a time-dependent query comprising: a processor; a memory coupled to the processor and storing processor-executable instructions that, when executed, configure the processor to: (e.g., figures 1 and 11 and paragraphs [0111]-[0113])
receive the query of the multi-relational data structure, (query of the multi-relational data structure (knowledge graph) is received)(e.g., paragraphs [0043] and [0048]) the multi-relational data structure representing at least one tuple including entity nodes, a relation among the entity nodes, and time data associated with at least one entity node, (structure represents tuple that includes entity nodes, relation and time)(e.g., paragraphs [0032]-[0034]) wherein the query includes at least one entity node at a queried time relative to the time data; (query includes entity node at a queried time relative to the time data)(e.g., paragraphs [0037]-[0039], [0043], [0044], [0046] and [0061])
obtain, based on the query, a temporal representation vector… (temporal representation vector is obtained based on embedding of the structure that includes functions related to temporal and persistent features – geotemporal information is provided back to the users where entities were located in the same spot at the same time)(e.g., paragraphs [0046]-[0048]) 
determine, from the temporal representation vector, at least one time-varied score corresponding to the queried time; and (time-varied score – sorting occurs corresponding to the queried time)(e.g., abstract and paragraphs [0061], [0062] and [0101])
generate a response dataset based on the at least one time-varied score determined from the temporal representation vector. (response dataset is generated based on the time-varied score determined from the temporal representation vector)(e.g., figures 7 and 16 and paragraphs [0031], [0039] and [0079]).
However, Beller, alone, does not appear to specifically disclose based on a diachronic embedding of the multi-relational data structure, the diachronic embedding based on a combination of a first sub-function associated with a temporal feature and a second sub-function associated with a persistent feature;
On the other hand, McCawley, which relates to corpus gap probability modeling (title), does disclose obtain, based on the query, a temporal representation vector based on a diachronic embedding of the multi-relational data structure, (MLM library uses diachronic embedding – information is obtained based on queries.)(e.g., abstract and paragraphs [0039]-[0041] and [0043]).
Beller in view of McCawley discloses the diachronic embedding based on a combination of a first sub-function associated with a temporal feature and a second sub-function associated with a persistent feature; (geotemporal information is provided back to the users where entities were located in the same spot at the same time)(Beller: e.g., paragraphs [0046]-[0048])(ML learning functions )(McCawley: e.g., paragraphs [0030], [0036] and [0043]).
Beller and McCawley disclose knowledge graphs. Beller discloses searching geotemporal information to determine where entities were in the same location at once. However, Beller does not appear to specifically disclose that a temporal representation vector is obtained based on a diachronic embossing of the multi-relational data structure. On the other hand, McCawley, which also relates to querying data and knowledge graphs does disclose that it is known for ML managers to make modifications that include both synchronic and diachronic data. E.g., paragraph [0043]. This provides that the MLM library may expand subject to the dynamic modification of content and associated relationships. E.g., paragraph [0043]. Therefore, it would have been obvious to incorporate the diachronic embedding as disclosed in McCawley to Beller to enhance the manner in which the library of Beller is maintained.

Regarding claim 2, Beller in view of McCawley discloses the system of claim 1. Beller in view of McCawley further discloses wherein the diachronic embedding is based on a learnable parameter controlling proportions of temporal features to persistent features for providing the temporal representation vector. (modeling – tuples include learnable parameters)(Beller:e.g., paragraphs [0032]-[0034] and [0040])(McCawley: e.g., paragraph [0043]).

Regarding claim 3, Beller in view of McCawley discloses the system of claim 1. Beller further discloses wherein the diachronic embedding is an entity embedding function mapping respective pairs of at least one entity and time data to a hidden feature representation for the at least one entity at a specified time. (tuples include entities and whether entities were co-located at the same time)(e.g., paragraphs [0032]-[0034]).

Regarding claim 7, Beller in view of McCawley discloses the system of claim 1. Beller further discloses wherein the obtained temporal representation vector is based on an entity embedding associated with both temporal features and persistent features and a relation embedding associated with persistent features to the exclusion of temporal features. (tuples include entities and whether entities were co-located at the same time – knowledge graph includes details that show relationships.)(e.g., paragraphs [0032]-[0033]).

Regarding claim 8, Beller in view of McCawley discloses the system of claim 1. Beller further discloses wherein the processor-executable instructions, when executed, configure the processor to: generate a plausibility score based on the at least one time-varied score corresponding to the queried time; (scoring is considered to be disclosed based on the query parameters)(e.g., paragraphs [0034], [0037], [0038], [0047] and [0048])
determine that the plausibility score fails to meet a threshold value based on the at least one tuple associated with the multi-relational data structure; and (threshold proximity is considered when determining matches)(e.g., paragraphs [0034], [0037], [0038], [0047] and [0048])
Beller in view of McCawley discloses discard the at least one time-varied score to exclude response generation based on that time-varied score. (updates to the knowledge graph and data structure is updated.)(Beller: e.g., paragraphs [0027]-[0028]). (The structure of the ontology may be kept constant, while allowing information to be added or removed into existing fields or nodes. Similarly, the structure of the ontology may be dynamic with addition or removal of fields or nodes as context is subject to evaluation or development.)(McCawley: e.g., paragraph [0023])

Regarding claim 9, Beller in view of McCawley discloses the system of claim 1. Beller in view of McCawley further discloses wherein the processor-executable instructions, when executed, configure the processor to: update the multi-relational data structure based on the response dataset associated with at least one entity node at the queried time. (Beller: e.g., paragraphs [0027]-[0028])(McCawley: e.g., paragraphs [0023] and [0046]).

Regarding claim 10, Beller in view of McCawley discloses the system of claim 9. Beller in view of McCawley further discloses wherein the queried time is a future time relative to the time data of the multi-relational data structure for temporally extrapolating features from the multi-relational data structure. (Beller: e.g., paragraphs [])(McCawley: e.g., paragraphs [0023], [0024] and [0027]).

Regarding claim 11, Beller discloses a method for expanding a multi-relational data structure tunable for generating a non- linear dataset from a time-dependent query comprising: (e.g., paragraphs [0004] and [0124])
receiving the query of the multi-relational data structure, (query of the multi-relational data structure (knowledge graph) is received)(e.g., paragraphs [0043] and [0048]) the multi-relational data structure representing at least one tuple including entity nodes, a relation among the entity nodes, and time data associated with at least one entity node, (structure represents tuple that includes entity nodes, relation and time)(e.g., paragraphs [0032]-[0034]) wherein the query includes at least one entity node at a queried time relative to the time data; (query includes entity node at a queried time relative to the time data)(e.g., paragraphs [0037]-[0039], [0043], [0044], [0046] and [0061])
obtaining, based on the query, a temporal representation vector… (temporal representation vector is obtained based on embedding of the structure that includes functions related to temporal and persistent features – geotemporal information is provided back to the users where entities were located in the same spot at the same time)(e.g., paragraphs [0046]-[0048])  
determining, from the temporal representation vector, at least one time-varied score corresponding to the queried time; and (time-varied score – sorting occurs corresponding to the queried time)(e.g., abstract and paragraphs [0061], [0062] and [0101])
generating a response dataset based on the at least one time-varied score determined from the temporal representation vector. (response dataset is generated based on the time-varied score determined from the temporal representation vector)(e.g., figures 7 and 16 and paragraphs [0031], [0039] and [0079]).
However, Beller, alone, does not appear to specifically disclose based on a diachronic embedding of the multi-relational data structure, the diachronic embedding based on a combination of a first sub-function associated with a temporal feature and a second sub-function associated with a persistent feature;
On the other hand, McCawley, which relates to corpus gap probability modeling (title), does disclose obtaining, based on the query, a temporal representation vector based on a diachronic embedding of the multi-relational data structure, (MLM library uses diachronic embedding – information is obtained based on queries.)(e.g., abstract and paragraphs [0039]-[0041] and [0043]).
Beller in view of McCawley discloses the diachronic embedding based on a combination of a first sub-function associated with a temporal feature and a second sub-function associated with a persistent feature; (geotemporal information is provided back to the users where entities were located in the same spot at the same time)(Beller: e.g., paragraphs [0046]-[0048])(ML learning functions )(McCawley: e.g., paragraphs [0030], [0036] and [0043]).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine McCawley with Beller for the same reasons as set forth in claim 1, above.
Claims 12, 13 and 17-19 have substantially similar limitations as stated in claims 2, 3 and 7-9, respectively; therefore, they are rejected under the same subject matter.


Regarding claim 20, Beller discloses a non-transitory computer-readable medium or media having stored thereon machine interpretable instructions which, when executed by a processor, cause the processor to perform a computer-implemented method for expanding a multi-relational data structure tunable for generating a non-linear dataset from a time-dependent query, the method comprising: (e.g., paragraphs [0006], [0101] and [0121])
receiving a query of the multi-relational data structure, (query of the multi-relational data structure (knowledge graph) is received)(e.g., paragraphs [0043] and [0048]) the multi-relational data structure representing at least one tuple including entity nodes, a relation among the entity nodes, and time data associated with at least one entity node, (structure represents tuple that includes entity nodes, relation and time)(e.g., paragraphs [0032]-[0034]) wherein the query includes at least one entity node at a queried time relative to the time data; (query includes entity node at a queried time relative to the time data)(e.g., paragraphs [0037]-[0039], [0043], [0044], [0046] and [0061])
obtaining, based on the query, a temporal representation vector… (temporal representation vector is obtained based on embedding of the structure that includes functions related to temporal and persistent features – geotemporal information is provided back to the users where entities were located in the same spot at the same time)(e.g., paragraphs [0046]-[0048])  
determining, from the temporal representation vector, at least one time-varied score corresponding to the queried time; and (time-varied score – sorting occurs corresponding to the queried time)(e.g., abstract and paragraphs [0061], [0062] and [0101])
generating a response dataset based on the at least one time-varied score determined from the temporal representation vector. (response dataset is generated based on the time-varied score determined from the temporal representation vector)(e.g., figures 7 and 16 and paragraphs [0031], [0039] and [0079]).
However, Beller, alone, does not appear to specifically disclose based on a diachronic embedding of the multi-relational data structure, the diachronic embedding based on a combination of a first sub-function associated with a temporal feature and a second sub-function associated with a persistent feature; 
On the other hand, McCawley, which relates to corpus gap probability modeling (title), does disclose obtaining, based on the query, a temporal representation vector based on a diachronic embedding of the multi-relational data structure, (MLM library uses diachronic embedding – information is obtained based on queries.)(e.g., abstract and paragraphs [0039]-[0041] and [0043]).
Beller in view of McCawley discloses the diachronic embedding based on a combination of a first sub-function associated with a temporal feature and a second sub-function associated with a persistent feature; (geotemporal information is provided back to the users where entities were located in the same spot at the same time)(Beller: e.g., paragraphs [0046]-[0048])(ML learning functions )(McCawley: e.g., paragraphs [0030], [0036] and [0043]).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine McCawley with Beller for the same reasons as set forth in claim 1, above.

Allowable Subject Matter
Claims 4-6 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 4 and 14 require all of the limitations of the claims from which they depend, along with the respective pairs is a time data set and is mapped based on the entity embedding function and the particular formula provided in claim 4. These features when considered as a whole along with the features of the intervening claims are considered to be allowable. Claims 5, 6, 15 and 16 are considered allowable for at least the same reasons as claims 4 and 14, respectively.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982. The examiner can normally be reached Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD L BOWEN/            Primary Examiner, Art Unit 2165